July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
RONALD KEITH BLOOMINGKEMPER, UNITED SECURITIES ALLIANCE, INC.,
            AND MARKETING ALLIANCE, INC., Appellants

NO. 14-08-00651-CV                         V.

   JOHN W. MCCAIN, SAVANNA MCCAIN, TIM SHOULDERS, MICHELLE
  SHOULDERS, TERRY YARBROUGH, MARK YAWS, AMY YAWS, KAREN
WESSELS, BETTY J. WEST, BOBBY L. WEST, MICHAEL B. COCUREK, JAMES
   PETKAS, LEAH D. PETKAS, JAMES A. TOUCHSTONE, KEVIN WASNER,
INTREPID INTERNATIONAL INVESTMENTS, INC., ARMANDO LOPEZ, HILDA
          PEREZ LOPEZ, AND MAXIMO H. MARTINEZ, Appellees
                  ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on April 16, 2008. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellants, Ronald Keith Bloomingkemper, United Securities Alliance, Inc., and
Marketing Alliance, Inc.
      We further order this decision certified below for observance.